Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CHEVRON U.S.A., INC.,

                                    Appellant,

v.

JAMES K. NORWOOD, 
MAURICE MEYER, III, AND 
JOHN R. NORRIS, III, CO-TRUSTEES
OF TEXAS PACIFIC LAND TRUST,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

§


No. 08-08-00068-CV

Appeal from
 143rd District Court

of Reeves County, Texas

(TC # 07-10-18936-CVR)



 

 

 




O P I N I O N

            Chevron U.S.A.,Inc. (CUSA) appeals from an order denying a motion to confirm various
arbitration awards.  Section 171.098(a)(3) of the Texas General Arbitration Act (TGAA) authorizes
an appeal from an order confirming or denying confirmation of an arbitral award. 
Tex.Civ.Prac.&Rem.Code Ann. § 171.098(a)(3)(Vernon 2005).  But the TGAA is inapplicable
to the arbitration agreement at issue here because it was made on December 10, 1954. 
Tex.Civ.Prac.&Rem.Code Ann. § 171.002(a)(5)(TGAA does not apply to arbitration agreements
made before January 1, 1966).  Because there is no basis for appellate jurisdiction under either the
TGAA or the Federal Arbitration Act, we dismiss the appeal for want of jurisdiction.




January 27, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Ables, Judge (Ret.)
Ables, Judge (Ret.), sitting by assignment, not participating